Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 14 October 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Cowes in England. Oct. 14. 1789.

No vessel offering from any port of France I have been obliged to come over to England for one. This, with already a long detention by contrary winds, and some exaction from the necessity I have been under to take a particular ship, or lose my passage this season, will occasion the amount of my expences to be considerably over the sum of twelve thousand livres which I had named to you as the highest term. The exact amount I shall not know till the moment of my departure, when I shall draw on you for them, accompanying my draught with a letter of advice as usual. I have thought it adviseable to write this letter lest my former conjecture of the sum I should have occasion for should draw a doubt over my draught and letter of advice, when you should see that they exceeded that conjecture. I have the honour to be with great esteem Gentlemen your most obed’t. & most humble servt,

Th: Jefferson

